Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This action is in response to the claims filed 11/08/2019.  Claims 14-33 are pending.  Claims 14 (a method), 27 (a method), and 31 (a machine) are independent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-19, 22-24, 27-29, and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 10-13 of U.S. Patent No. 10,498,899. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5 and 10-13 of ‘899 anticipate the presently presented claims 14-19, 22-24, 27-29, and 31.

Presently presented claim 14
‘899 claim 1
receiving a phone call from a first user; 
receiving a phone call from a first user;

receiving a log-in request from the first user via the phone call to confirm an identity of the first user and allow the first user to log in to a system;
allowing the first user to access a system based upon the confirmation of the identity of the first user; 
confirming the identity of the first user based on a first password or other form of security identification entered by the first user, and allowing the first user to log in to the system based upon the confirmation;
recording in an event database, a voicemail communication from the first user communicated via the phone call;
recording a voicemail communication from the first user via the phone call in an event database;
recording a first time stamp record in the event database comprising a time the voicemail communication was recorded and a length of the voicemail communication; 
recording a first time stamp record in the event database comprising a time the communication was recorded and a length of the communication;
notifying a second user of the voicemail communication; 
notifying the second user of the communication
confirming an identity of the second user based on a security 


confirming the identity of the second user based on a second password or other form of security identification entered by the second user, and allowing the second user to log in to the system based upon the confirmation;
delivering the voicemail communication to the second user; 
delivering the communication to the second user;
recording a second time stamp in the event database comprising a time the voicemail communication was delivered to the second user; 
a second time stamp in the event database comprising a time the communication was delivered to the second user;
restricting access to the event database such that none of the voicemail communication, the first time stamp record, and the second time stamp record can be modified or deleted, thereby providing an unalterable record of the voicemail communication, the first time stamp record, and the second time stamp record; 
restricting access to the event database such that the communication, first time stamp record and second time stamp record cannot be modified or deleted, thereby providing an unalterable record of the communication and its associated first time stamp record and second time stamp record;

and receiving a request from the first user to change the first status of the communication
changing the first status of the voicemail communication in response to the request from the first user to change the first status of the voicemail communication.
, and changing the first status of the communication in response to the request from the first user.


Regarding independent claims 27 and 31, see ‘899 claims 10 and 13, respectively.

Regarding the dependent claims, see the following correspondence:
Presently presented dependent claim
Corresponding claim of ‘899
15
2
16
1
17
5
18
4
19
3
20 (see below)
3 + 4
21 (see below)
3 + 4 + 5
22 
2 
23 
3

4
25 (see below)
4 + 3
26 (see below)
1 + 10
28
11
29
12
30 (see below)
11 + 12
32 (see below)
13 + 3
33 (see below)
13 + 10


Claims 20, 21, 25, 26, 30, 32, and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable as obvious variants of claims 1-5, and 10-13 of U.S. Patent No. 10,498,899.

Claims 20, 21, 25, 26, 30, 32, and 33 feature the same subject matter as set forth in claims 16-19 and 27; said subject matter being patented in claims 1-5, 10-13 of ‘899.  Claims 20, 21, 25, 26, 30, 32, and 33 differ from the claims of ‘899 in that they feature different combinations of features from those set forth in the dependent claims of ‘899.  However, reorganizing the particular features of a claim, where all of the features are collectively recited in the claims of the related patent (‘899) is an obvious variant of said related patent.  
A person of ordinary skill in the art before the effective filing date of the claimed invention would have further combined the claims as illustrated above by combining the features of the claims of ‘899 in those already recited as the claims themselves suggest . 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14, 15, 23-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angel et al., US 2011/0286584 (filed 2010-05), in view of Hutson et al., US 2008/0065878 (filed 2006-09)

	With respect to claim 14, Angel discloses a method comprising:
A method for logging a voicemail communication from a first user to a second user, comprising: (“management and distribution of certified communications” Angel ¶ 11. “The Certification System can be configured as a Defined User Distribution of a Voice Communication.” Angel ¶ 65) 
switched toll and toll free telephone services” Angel ¶ 35. Also ¶ 40) 
confirming an identity of the first user based on a security identification provided by the first user; (“the authentication process may include out of wallet challenge questions (IVR via Q and A with the Comm Party), administered online or via customer service agents at a call center, confirmatory access routines relying on usernames, passwords and other intrinsic Comm Path and User profile (Profile) information.” Angel ¶ 39) 
allowing the first user to access a system based upon the confirmation of the identity of the first user; (“Once a user has been registered, authenticated, and has properly logged into to Certification Call's IVR system via the SMI, the user will be provided with certain options including, but not limited to: Make a Personal Recording; Make a 2 Party Call; Initiate or join a Conference; Access archived recordings stored in Certification Call's secure servers;” Angel ¶ 131. “The Certification System is set to (a) AU-ID the User setting up the call-out program; (b) record a message to the called parties;” Angel ¶ 65) 
recording in an event database, a voicemail communication from the first user communicated via the phone call;  (“(b) record a message to the called parties;” Angel ¶ 65)
recording a first time stamp record in the event database comprising a time the voicemail communication was recorded and a length of the voicemail communication;  (“Log Detail—A database of collected information of a recorded session including, but  time and date of the call, called to party name and telephone number, called from telephone number, length of call, length of recording,” Angel ¶ 114. See also Angel ¶ 86)
notifying a second user of the voicemail communication;  (“(d) calls the called parties” Angel ¶ 65)
confirming an identity of the second user based on a security identification provided by the second user; (“Once a user has been registered, authenticated, and has properly logged into to Certification Call's IVR system via the SMI, the user will be provided with certain options including, but not limited to: Make a Personal Recording; Make a 2 Party Call; Initiate or join a Conference; Access archived recordings stored in Certification Call's secure servers;” Angel ¶ 131. “(d) calls the called parties, confirms the ID of these called parties” Angel ¶ 65. See also Angel ¶¶ 160 and 199)
allowing the second user to access the system based upon the confirmation of the identity of the second user; (“Once a user has been registered, authenticated, and has properly logged into to Certification Call's IVR system via the SMI, … Access archived recordings stored in Certification Call's secure servers;” Angel ¶ 131. “(d) calls the called parties, confirms the ID of these called parties” Angel ¶ 65. See also Angel ¶¶ 160 and 199)
 delivering the voicemail communication to the second user; (“creates and delivery log of all Comm Sessions. In this manner, the recorded message is delivered to AU-ID's parties and a record or log is created with the called party's ACK for the receipt of the Comm Session.” Angel ¶ 65.  Also Angel ¶ 131, access archived recordings.)
s delivered to AU-ID's parties and a record or log is created with the called party's ACK for the receipt of the Comm Session.” Angel ¶ 65. See also Angel ¶¶ 51, 147, 159, 208)
restricting access (“This is a document retention policy. Further, the archival storage of the recorded comm session should be immutable. The IBM report “Content Immutable Storage” issued Oct. 18, 2004 describes some aspects of trustworthy storage of electronic records.” Angel ¶ 160) to the event database (“In function block 210, the system stores the comm session and logs data for certain period of time t (long term storage time). For example, five years, ten years, whatever, in accordance with the decision matrix 5W-2H. Therefore, the system has a default time storage factor for retention,” Angel ¶ 198) such that none of the voicemail communication, … can be modified or deleted, thereby providing an unalterable record (immutable, Angel ¶ 160) of the voicemail communication, … ; (“the system secures and then securely stores the content for set period of times. This period of time may be predetermined such as, under a contract, the time should be six years after the term of the contract ends. The content may be secured based upon selections made by each of the parties. The content secure time frame may be dictated by internal factors or external factors. These external factors may include legal requirements. For example, voice communications subject to certification under the current federal health law HIPPA require that the communication be stored for a certain of time in accordance with law or regulation.” Angel ¶ 157)

changing the first status of the voicemail communication in response to the request from the first user to change the first status of the voicemail communication. (“modification, transformation, supplementation and deletion are provided” Angel ¶ 159.)


Angel does not disclose:
a second time stamp in the event database comprising a time
the first time stamp record, and the second time stamp record

Hutson discloses:
a second time stamp in the event database comprising a time
(“The transmission database 30 in an exemplary embodiment is used to record information regarding transmissions of encrypted messages 18 from a sender 30 to a recipient 34. The transmission database 30 in an exemplary embodiment comprises a transmission ID field 80, a sent timestamp field 82, a receive timestamp field 83, a signature values field 84, and a recipient field 86, a receipt request field 88 and a sender identifier field 89. … The received timestamp is used to record a timestamp 

A person of ordinary skill in the art before the effective filing date of the claimed invention would have modified Angel with Hutson by including the transmission database fields of Hutson, including a received timestamp, in the log of Angel.  It would have been obvious to a person of ordinary skill in the art to combine the log data of Hutson in the log of Angel in order to record information regarding the transmission of messages between parties (Hutson ¶ 27, Angel ¶ 65), thereby allowing for auditing and verification of sent messages (Hutson ¶ 43)

Angel in view of Hutson does not disclose:
the first time stamp record, and the second time stamp record

Angel further discloses that retention data should be immutable, as claimed:
the first time stamp record, and the second time stamp record
(“This is a document retention policy. Further, the archival storage of the recorded comm session should be immutable. The IBM report “Content Immutable Storage” issued Oct. 18, 2004 describes some aspects of trustworthy storage of electronic records.” Angel ¶ 160)
A person of ordinary skill in the art before the effective filing date of the claimed invention would have modified Angel by including the data retention of the log data, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Angel in view of Hutson to include the log data in the immutable storage in order to document who was a party to a communication and when in order to satisfy legal auditing requirements and to show compliance with HIPPA recordkeeping time periods (Angel ¶ 157).

With respect to claim 15, Angel in view of Hutson discloses the method of claim 14 and further discloses: 
further comprising receiving a request from the second user to change a second status of the voicemail communication, and changing the second status of the voicemail communication in response to the request from the second user. (“Post sessional controls for modification, transformation, supplementation and deletion are provided, first limited by the System Admin and then fine tune controls are granted to the communicating parties.” Angel ¶ 159. Also Angel ¶¶ 210 and 217)

With respect to claim 23, Angel in view of Hutson discloses the method of claim 14 and further discloses: 
wherein the security identification provided by the first user comprises a biometric. (“Access controls—…. Other biometrics may be obtained and various biometric authentications (including, but not limited to voice, fingerprint, retinal, etc.)” Angel ¶ 78)

With respect to claim 24, Angel in view of Hutson discloses the method of claim 14 and further discloses: 
wherein the security identification provided by the second user (Angel ¶ 39)  comprises a biometric. (“Access controls—…. Other biometrics may be obtained and various biometric authentications (including, but not limited to voice, fingerprint, retinal, etc.)” Angel ¶ 78)

With respect to claim 25, Angel in view of Hutson discloses the method of claim 24 and further discloses: 
wherein the security identification provided by the first user (Angel ¶ 39)  comprises a biometric. (“Access controls—…. Other biometrics may be obtained and various biometric authentications (including, but not limited to voice, fingerprint, retinal, etc.)” Angel ¶ 78)

With respect to claim 26, Angel in view of Hutson discloses the method of claim 14 but does not disclose: 
further comprising notifying the first user that the voicemail communication was delivered to the second user.

Hutson further discloses: further comprising notifying the first user that the voicemail communication was delivered to the second user. (“The server service will also check the request receipt flag in the associated transmission record. If the request 

A person of ordinary skill in the art before the effective filing date of the claimed invention would have further modified Angel in view of Hutson with Hutson by including the transmission database fields of Hutson, including a received timestamp, in the log of Angel and providing a recipient access notification to the sender.  It would have been obvious to a person of ordinary skill in the art to combine the log data of Hutson in the log of Angel in order to record information regarding the transmission of messages between parties (Hutson ¶ 27, Angel ¶ 65) and also allowing senders to specify and be notified that the recipient has accessed the message (Hutson ¶ 31), thereby allowing for auditing and verification of sent messages (Hutson ¶ 43).


With respect to claim 27, Angel discloses a method comprising:
A method for logging a voicemail communication from a first user to a second user, comprising: (“management and distribution of certified communications” Angel ¶ 11. “The Certification System can be configured as a Defined User Distribution of a Voice Communication.” Angel ¶ 65)
switched toll and toll free telephone services” Angel ¶ 35. Also ¶ 40)
confirming an identity of the first user based on a security identification provided by the first user; (“the authentication process may include out of wallet challenge questions (IVR via Q and A with the Comm Party), administered online or via customer service agents at a call center, confirmatory access routines relying on usernames, passwords and other intrinsic Comm Path and User profile (Profile) information.” Angel ¶ 39)
allowing the first user to access a system based upon the confirmation of the identify of the first user; (“Once a user has been registered, authenticated, and has properly logged into to Certification Call's IVR system via the SMI, the user will be provided with certain options including, but not limited to: Make a Personal Recording; Make a 2 Party Call; Initiate or join a Conference; Access archived recordings stored in Certification Call's secure servers;” Angel ¶ 131. “The Certification System is set to (a) AU-ID the User setting up the call-out program; (b) record a message to the called parties;” Angel ¶ 65)
recording in an event database, a voicemail communication from the first user communicated via the phone call; (“(b) record a message to the called parties;” Angel ¶ 65)
recording a first time stamp record in the event database comprising a time the voicemail communication was recorded and a length of the voicemail communication; (“Log Detail—A database of collected information of a recorded session including, but  time and date of the call, called to party name and telephone number, called from telephone number, length of call, length of recording,” Angel ¶ 114. See also Angel ¶ 86) 
confirming an identity of a second user based on a security identification provided by the second user; (“Once a user has been registered, authenticated, and has properly logged into to Certification Call's IVR system via the SMI, the user will be provided with certain options including, but not limited to: Make a Personal Recording; Make a 2 Party Call; Initiate or join a Conference; Access archived recordings stored in Certification Call's secure servers;” Angel ¶ 131. “(d) calls the called parties, confirms the ID of these called parties” Angel ¶ 65. See also Angel ¶¶ 160 and 199)
allowing the second user to access the system based upon the confirmation of the identity of the second user; (“Once a user has been registered, authenticated, and has properly logged into to Certification Call's IVR system via the SMI, … Access archived recordings stored in Certification Call's secure servers;” Angel ¶ 131. “(d) calls the called parties, confirms the ID of these called parties” Angel ¶ 65. See also Angel ¶¶ 160 and 199)
delivering the voicemail communication to the second user; (“creates and delivery log of all Comm Sessions. In this manner, the recorded message is delivered to AU-ID's parties and a record or log is created with the called party's ACK for the receipt of the Comm Session.” Angel ¶ 65.  Also Angel ¶ 131, access archived recordings.)
recording … the voicemail communication was delivered to the second user; (“the recorded message is delivered to AU-ID's parties and a record or log is created with the called party's ACK for the receipt of the Comm Session.” Angel ¶ 65. See also Angel ¶¶ 51, 147, 159, 208)
restricting access (“This is a document retention policy. Further, the archival storage of the recorded comm session should be immutable. The IBM report “Content Immutable Storage” issued Oct. 18, 2004 describes some aspects of trustworthy storage of electronic records.” Angel ¶ 160) to the event database (“In function block 210, the system stores the comm session and logs data for certain period of time t (long term storage time). For example, five years, ten years, whatever, in accordance with the decision matrix 5W-2H. Therefore, the system has a default time storage factor for retention,” Angel ¶ 198) such that none of the voicemail communication, …  can be modified or deleted, thereby providing an unalterable record (immutable, Angel ¶ 160) of the voicemail communication,…; and (“the system secures and then securely stores the content for set period of times. This period of time may be predetermined such as, under a contract, the time should be six years after the term of the contract ends. The content may be secured based upon selections made by each of the parties. The content secure time frame may be dictated by internal factors or external factors. These external factors may include legal requirements. For example, voice communications subject to certification under the current federal health law HIPPA require that the communication be stored for a certain of time in accordance with law or regulation.” Angel ¶ 157)
…

Angel does not disclose:

the first time stamp record, and the second time stamp record
notifying the first user that the voicemail communication was delivered to the second user.

Hutson discloses:
a second time stamp in the event database comprising a time
(“The transmission database 30 in an exemplary embodiment is used to record information regarding transmissions of encrypted messages 18 from a sender 30 to a recipient 34. The transmission database 30 in an exemplary embodiment comprises a transmission ID field 80, a sent timestamp field 82, a receive timestamp field 83, a signature values field 84, and a recipient field 86, a receipt request field 88 and a sender identifier field 89. … The received timestamp is used to record a timestamp that is associated with when the encrypted message 18 is opened by the recipient 34.” Hutson ¶ 27)

notifying the first user that the voicemail communication was delivered to the second user. (“The server service will also check the request receipt flag in the associated transmission record. If the request receipt flag 88 is set, the server service will create and send a receipt notification to the sender using the sender 89 value and recipient 86 value from the associated transmission record and the subject 315 from the transmission file. In an exemplary embodiment, the receipt notification will be in the form of an email message.” Hutson ¶ 38)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have modified Angel with Hutson by including the transmission database fields of Hutson, including a received timestamp, in the log of Angel and providing a recipient access notification to the sender.  It would have been obvious to a person of ordinary skill in the art to combine the log data of Hutson in the log of Angel in order to record information regarding the transmission of messages between parties (Hutson ¶ 27, Angel ¶ 65) and also allowing senders to specify and be notified that the recipient has accessed the message (Hutson ¶ 31), thereby allowing for auditing and verification of sent messages (Hutson ¶ 43).

Angel in view of Hutson does not disclose:
the first time stamp record, and the second time stamp record

Angel further discloses that retention data should be immutable, as claimed:
the first time stamp record, and the second time stamp record
(“This is a document retention policy. Further, the archival storage of the recorded comm session should be immutable. The IBM report “Content Immutable Storage” issued Oct. 18, 2004 describes some aspects of trustworthy storage of electronic records.” Angel ¶ 160)
A person of ordinary skill in the art before the effective filing date of the claimed invention would have modified Angel by including the data retention of the log data, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Angel in view of Hutson to include the log data in the immutable storage in order to document who was a party to a communication and when in order to satisfy legal auditing requirements and to show compliance with HIPPA recordkeeping time periods (Angel ¶ 157).

With respect to claim 28, Angel in view of Hutson discloses the method of claim 27 and further discloses: 
wherein the security identification of the first user (Angel ¶ 39) comprises a biometric. (“Access controls—…. Other biometrics may be obtained and various biometric authentications (including, but not limited to voice, fingerprint, retinal, etc.)” Angel ¶ 78)

With respect to claim 29, Angel in view of Hutson discloses the method of claim 27 and further discloses: 
wherein the security identification of the second user (Angel ¶ 39) comprises a biometric. (“Access controls—…. Other biometrics may be obtained and various biometric authentications (including, but not limited to voice, fingerprint, retinal, etc.)” Angel ¶ 78)


wherein the security identification of the first user (Angel ¶ 39) comprises a biometric. (“Access controls—…. Other biometrics may be obtained and various biometric authentications (including, but not limited to voice, fingerprint, retinal, etc.)” Angel ¶ 78).

Claim 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angel et al., US 2011/0286584 (filed 2010-05), in view of Hutson et al., US 2008/0065878 (filed 2006-09), and Subramanian, “Exchange Server 2013 Operation Guide” (published 2014-03 and provided in IDS 11/08/2019).
With respect to claim 16, Angel in view of Hutson discloses the method of claim 14 and further discloses: 
confirming an identity of … based on a security identification provided …; (“Access controls—…. Other biometrics may be obtained and various biometric authentications (including, but not limited to voice, fingerprint, retinal, etc.)” Angel ¶ 78).
the voicemail communication (“the log includes adjunct data for user A identity (AU-ID for A) and adjunct user B identity data (AU-ID for B) as well as the recording of the comm session AB.” Angel ¶ 142), the first time stamp, (“time and date of the call” Angel ¶ 114. See also Angel ¶ 86) and the second time stamp; (The received timestamp is used to record a timestamp that is associated with when the encrypted message 18 is opened by the recipient 34.” Hutson ¶ 27)


an administrator … by the administrator 
allowing the administrator to access the system based upon the confirmation of the identity of the administrator; 
receiving a request from the administrator for a report comprising … and
providing the report to the administrator.

Subramanian discloses:
an administrator … by the administrator (“Operations management involves the administration of an organization’s infrastructure components…” Subramanian § 5)
allowing the administrator to access the system based upon the confirmation of the identity of the administrator; (“Login in Exchange Admin Center….” Subramanian § 5.1.1)
receiving a request from the administrator for a report comprising … and 
providing the report to the administrator. (“5.7.5 Email tracking fora specific sender” and “5.7.6 Email racking for an specific recipient” where “ft Timestamp, Source, Event ID, Recipients, Sender, RedpientStatus” outputs related information for both normal emails and the receipt emails discussed above. Subramanian §§ 5.7.5-6)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Angel in view of Hutson with the Exchange Server functionality of Subramanian by providing an interface, such as that of Subramanian, to allow administrators to access the logging data of Angel in view of Hutson, including the 

With respect to claim 17, Angel in view of Hutson and Subramanian discloses the method of claim 16 and further discloses: 
wherein the security identification provided by the administrator (“Login in Exchange Admin Center….” Subramanian § 5.1.1) comprises a biometric. (“Access controls—…. Other biometrics may be obtained and various biometric authentications (including, but not limited to voice, fingerprint, retinal, etc.)” Angel ¶ 78)

With respect to claim 18, Angel in view of Hutson and Subramanian discloses the method of claim 16 and further discloses: 
wherein the security identification provided by the second user (Angel ¶ 39) comprises a biometric. (“Access controls—…. Other biometrics may be obtained and various biometric authentications (including, but not limited to voice, fingerprint, retinal, etc.)” Angel ¶ 78)

With respect to claim 19, Angel in view of Hutson and Subramanian discloses the method of claim 16 and further discloses: 


With respect to claim 20, Angel in view of Hutson and Subramanian discloses the method of claim 19 and further discloses: 
wherein the security identification provided by the second user (Angel ¶ 39) comprises a biometric. (“Access controls—…. Other biometrics may be obtained and various biometric authentications (including, but not limited to voice, fingerprint, retinal, etc.)” Angel ¶ 78)

With respect to claim 21, Angel in view of Hutson and Subramanian discloses the method of claim 20 and further discloses: 
wherein the security identification provided by the administrator (“Login in Exchange Admin Center….” Subramanian § 5.1.1) comprises a biometric. (“Access controls—…. Other biometrics may be obtained and various biometric authentications (including, but not limited to voice, fingerprint, retinal, etc.)” Angel ¶ 78)

With respect to claim 22, Angel in view of Hutson and Subramanian discloses the method of claim 16 and further discloses: 
further comprising receiving a request from the second user to change a second status of the voicemail communication, and changing the second status of the voicemail modification, transformation, supplementation and deletion are provided, first limited by the System Admin and then fine tune controls are granted to the communicating parties.” Angel ¶ 159. Also Angel ¶¶ 210 and 217)


Claim 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angel et al., US 2011/0286584 (filed 2010-05), in view of Hutson et al., US 2008/0065878 (filed 2006-09), Lambert et al., “MicrosoftOutlook 2013: Step by Step” (published 2013 and provided in IDS 11/08/2019), and Subramanian, “Exchange Server 2013 Operation Guide” (published 2014-03 and provided in IDS 11/08/2019).

With respect to claim 31, Angel discloses a system comprising:
for logging a voicemail communication from a first user to a second user, comprising a computer having one or more processors executing instructions to implement software modules, the system comprising: 
a storage device having a user database having stored therein a security identification of a first user and a security identification of a second user; (“the Certification System AU-ID database of authenticated Users can be purposed to provide identity verification” Angel ¶ 54)
an event database configured to store voicemail communications, time stamp records associated with the voicemail communications, and status information 
a message recording module configured to: a) receive a phone call from the first user; (“The users or communication parties employ Secure Communications Paths which are primarily switched toll and toll free telephone services” Angel ¶ 35. Also ¶ 40) 
b) record a voicemail communication from the first user (“(b) record a message to the called parties;” Angel ¶ 65) by requiring the first user to access the system using the security identification of the first user; (“Once a user has been registered, authenticated, … Make a Personal Recording; Make a 2 Party Call; Initiate or join a Conference; Access archived recordings stored in Certification Call's secure servers;” Angel ¶ 131. “The Certification System is set to (a) AU-ID the User setting up the call-out program; (b) record a message to the called parties;” Angel ¶ 65)
c) electronically receive the voicemail communication from the first user via a communication protocol; (“The users or communication parties employ Secure Communications Paths which are primarily switched toll and toll free telephone services” Angel ¶ 35. Also ¶ 40)
d) associate the voicemail communication as having been created by the first user based on the security identification of the first user; and (“the log includes adjunct data for user A identity (AU-ID for A) and adjunct user B identity data (AU-ID for B) as well as the recording of the comm session AB.” Angel ¶ 142)
e) store the voicemail communication in the event database; (Angel ¶ 142)
authenticated, and has properly logged into to Certification Call's IVR system via the SMI, the user will be provided with certain options including, but not limited to: Make a Personal Recording; Make a 2 Party Call; Initiate or join a Conference; Access archived recordings stored in Certification Call's secure servers;” Angel ¶ 131. “(d) calls the called parties, confirms the ID of these called parties” Angel ¶ 65. See also Angel ¶¶ 160 and 199)
b) access the voicemail communication stored in the event database; and (“Access archived recordings stored in Certification Call's secure servers;” Angel ¶ 131. “(d) calls the called parties, confirms the ID of these called parties” Angel ¶ 65. See also Angel ¶¶ 160 and 199)
c) electronically transmit the voicemail communication to the second user; (“Access archived recordings stored in Certification Call's secure servers;” Angel ¶ 131. “(d) calls the called parties, confirms the ID of these called parties” Angel ¶ 65. See also Angel ¶¶ 160 and 199)
a time-stamp module configured to: a) generate a first time stamp record comprising a time the voicemail communication was recorded by the first user and a length of the voicemail communication, by identifying the time the voicemail communication was received from the first user and determining the length of the voicemail communication; (“Log Detail—A database of collected information of a recorded session including, but not limited to time and date of the call, called to party  length of recording,” Angel ¶ 114. See also Angel ¶ 86)
b) generate … the voicemail communication was accessed by the second user, by identifying a time the voicemail communication was accessed by the second user; (“the recorded message is delivered to AU-ID's parties and a record or log is created with the called party's ACK for the receipt of the Comm Session.” Angel ¶ 65. See also Angel ¶¶ 51, 147, 159, 208)
c) store the first time stamp record in the event database; and (“Log Detail—A database of collected information of a recorded session including, but not limited to time and date of the call, called to party name and telephone number, called from telephone number, length of call, length of recording,” Angel ¶ 114. See also Angel ¶ 86)
d) store … record in the event database; (“the recorded message is delivered to AU-ID's parties and a record or log is created with the called party's ACK for the receipt of the Comm Session.” Angel ¶ 65. See also Angel ¶¶ 51, 147, 159, 208)
a user control module configured to: a) control a status of the voicemail communication by enabling the first user to change a first status of the communication  (“Post sessional controls for modification, transformation, supplementation and deletion are provided, first limited by the System Admin and then fine tune controls are granted to the communicating parties.” Angel ¶ 159. Also Angel ¶¶ 210 and 217) …
b) control the status of the voicemail communication by enabling the second user to change a second status of the voicemail communication and (“Post sessional controls for modification, transformation, supplementation and deletion are provided, 
a master control module configured to: a) prevent modification or deletion of any of the voicemail communication, … in the event database (“the system secures and then securely stores the content for set period of times. This period of time may be predetermined such as, under a contract, the time should be six years after the term of the contract ends. The content may be secured based upon selections made by each of the parties. The content secure time frame may be dictated by internal factors or external factors. These external factors may include legal requirements. For example, voice communications subject to certification under the current federal health law HIPPA require that the communication be stored for a certain of time in accordance with law or regulation.” Angel ¶ 157), such that the event database provides an unalterable record of each of the voicemail communication, …; and (“This is a document retention policy. Further, the archival storage of the recorded comm session should be immutable. The IBM report “Content Immutable Storage” issued Oct. 18, 2004 describes some aspects of trustworthy storage of electronic records.” Angel ¶ 160)
…
… the voicemail communication (“the log includes adjunct data for user A identity (AU-ID for A) and adjunct user B identity data (AU-ID for B) as well as the recording of the comm session AB.” Angel ¶ 142), the first time stamp (“time and date of the call” Angel ¶ 114. See also Angel ¶ 86) …;



Angel does not disclose: 
a second time stamp record comprising a time

and storing the first status from a perspective of the first user in the event database until subsequently changed by the first user; and 
and storing the second status from a perspective of the second user in the event database until subsequently changed by the second user; and 

[prevent modification] the first time stamp record, and the second time stamp record

b) produce a report of selected contents of the event database including the … and the second time stamp; 

Hutson discloses:
a second time stamp record comprising a time
the second time stamp
and the second time stamp;
received timestamp is used to record a timestamp that is associated with when the encrypted message 18 is opened by the recipient 34.” Hutson ¶ 27)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have modified Angel with Hutson by including the transmission database fields of Hutson, including a received timestamp, in the log of Angel.  It would have been obvious to a person of ordinary skill in the art to combine the log data of Hutson in the log of Angel in order to record information regarding the transmission of messages between parties (Hutson ¶ 27, Angel ¶ 65), thereby allowing for auditing and verification of sent messages (Hutson ¶ 43)

Angel in view of Hutson does not disclose:
[prevent modification] the first time stamp record, and the second time stamp record

and storing the first status from a perspective of the first user in the event database until subsequently changed by the first user; and 


b) produce a report of selected contents of the event database including …; 

Angel further discloses that retention data should be immutable, as claimed:
the first time stamp record, and the second time stamp record
(“This is a document retention policy. Further, the archival storage of the recorded comm session should be immutable. The IBM report “Content Immutable Storage” issued Oct. 18, 2004 describes some aspects of trustworthy storage of electronic records.” Angel ¶ 160)
A person of ordinary skill in the art before the effective filing date of the claimed invention would have modified Angel by including the data retention of the log data, which comprises the time stamps as discussed above, in the immutable storage of Angel ¶ 160.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Angel in view of Hutson to include the log data in the immutable storage in order to document who was a party to a communication and when in order to satisfy legal auditing requirements and to show compliance with HIPPA recordkeeping time periods (Angel ¶ 157).

Angel in view of Hutson, as combined above does not disclose:

and storing the second status from a perspective of the second user in the event database until subsequently changed by the second user; and 
b) produce a report of selected contents of the event database including …; 

Lambert discloses:
and storing the first status from a perspective of the first user in the event database until subsequently changed by the first user; and 
 (“In the Mail module, point to a message in the message list, and then click the flag icon that appears. This method, referred to as flagging a message for follow-up, adds the message to your task lists by using the default due date, and adds an InfoBar to the message. However, it does not create a separate task item, so to retain the task, you must retain the message; you can move the message between mail folders, but deleting the message also deletes it from the task list. ” Lambert chapter 6, page 5. A first user can assign himself a task related to a message)
and storing the second status from a perspective of the second user in the event database until subsequently changed by the second user; and 
 (“In the Mail module, point to a message in the message list, and then click the flag icon that appears. This method, referred to as flagging a message for follow-up, adds the message to your task lists by using the default due date, and adds an InfoBar to the message. However, it does not create a separate task item, so to retain the task, you must retain the message; you can move the message between mail folders, but 

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Angel in view of Hutson with Lambert by including the message flagging of Outlook in the user interface and database of Angel in view of Hutson.  It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the message flagging of Outlook in the system of Angel in view of Hutson in order to allow users to establish reminders or importance indicators to follow up with particular messages.

Angel in view of Hutson and Lambert does not disclose:
b) produce a report of selected contents of the event database including …;

	Subramanian discloses:
b) produce a report of selected contents of the event database including …; 
(“5.7.5 Email tracking fora specific sender” and “5.7.6 Email racking for an specific recipient” where “ft Timestamp, Source, Event ID, Recipients, Sender, RedpientStatus” outputs related information for both normal emails and the receipt emails discussed above. Subramanian §§ 5.7.5-6)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Angel in view of Hutson and Lambert with the 

With respect to claim 32, Angel in view of Hutson, Lambert, and Subramanian discloses the system of claim 31 and further discloses:
wherein the security identification of the second user (Angel ¶ 39) comprises a biometric. (“Access controls—…. Other biometrics may be obtained and various biometric authentications (including, but not limited to voice, fingerprint, retinal, etc.)” Angel ¶ 78)

With respect to claim 33, Angel in view of Hutson, Lambert, and Subramanian discloses the system of claim 31 abut does not disclose:
wherein the message checking module is further configured to notify the first user when the second user accesses the voicemail communication.



A person of ordinary skill in the art before the effective filing date of the claimed invention would have further modified Angel in view of Hutson, Lambert, and Subramanian with Hutson by including the transmission database fields of Hutson, including a received timestamp, in the log of Angel and providing a recipient access notification to the sender.  It would have been obvious to a person of ordinary skill in the art to combine the log data of Hutson in the log of Angel in order to record information regarding the transmission of messages between parties (Hutson ¶ 27, Angel ¶ 65) and also allowing senders to specify and be notified that the recipient has accessed the message (Hutson ¶ 31), thereby allowing for auditing and verification of sent messages (Hutson ¶ 43).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, particularly:
Liu et al., US 2006/0171511, discloses a system for logging in to a website or voicemail system to review messages.
Green et al., US 2004/0172455, discloses presenting a notification to a user for received emails and voicemails.
Gupta et al., US 2012/0172008, discloses extending voicemail messages with various data elements
Ahart et al., US 2010/0036926, discloses a cross platform communication system including a voicemail transmission system and menu.
Lewinson et al. US 2014/0067974, discloses a delayed tranmission voicemail system which includes listen receipts.
McClintock et al., US 8,218,736, discloses a method for delivering voicemail access receipts to voicemail senders.
Trandal et al., US 6,088,428, discloses a voice controlled messaging system including passowrds and voicemails.
Tomkow, US 2016/0234025, discloses a system for sending a read receipt with a timestamp to the sender of a message.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165.  The examiner can normally be reached on M, W-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W CHAO/           Examiner, Art Unit 2492